MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             Jul 22 2016, 8:46 am
this Memorandum Decision shall not be
                                                                        CLERK
regarded as precedent or cited before any                           Indiana Supreme Court
                                                                       Court of Appeals
court except for the purpose of establishing                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Gregory F. Zoeller
Lawrenceburg, Indiana                                   Attorney General of Indiana

                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Victor Karp,                                            July 22, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A04-1601-CR-32
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Jonathan N.
Appellee-Plaintiff.                                     Cleary, Judge
                                                        Trial Court Cause No.
                                                        15D01-1412-F4-71



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016          Page 1 of 9
                                       Statement of the Case
[1]   Victor Karp appeals his conviction for burglary, as a Level 4 felony, and his

      sentence following a jury trial. Karp raises three issues for our review:

              1.      Whether the State presented sufficient evidence to support
                      his conviction.


              2.      Whether the trial court abused its discretion when it
                      sentenced him.


              3.      Whether his sentence is inappropriate in light of the nature
                      of the offense and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On December 4, 2014, Billy Buckingham lived in Lawrenceburg. Buckingham

      was sixty-one years old at the time and used a walker. He kept two small safes

      near a window in his bedroom. He also kept a very large whisky bottle full of

      loose change near the same window. Buckingham estimated that he had about

      $100 in coins in that bottle.


[4]   Around 4:00 p.m., Jessica Hopkins, who had a very close relationship with

      Buckingham and called him “Uncle Billy,” though they were not related, asked

      Buckingham for $40, which he refused to give her. Tr. at 401. Around 5:30

      p.m., Buckingham went into his home’s computer room, where he stayed for

      about thirty minutes.


      Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 2 of 9
[5]   Hopkins knew of Buckingham’s safes and bottle of coins. Around 5:30 that

      evening, she and her boyfriend, Karp, went to Buckingham’s house “to get the

      safe.” Id. at 484. They went to the bedroom window near the safe and bottle,

      and Hopkins “lifted the window and took out the safe,” which she

      “handed . . . to [Karp].” Id. at 485. Hopkins then “[g]rabbed the jar of

      money.” Id. Hopkins and Karp then placed the items in a nearby garbage can

      and took them to the house of a mutual friend, Sabrina Walker.


[6]   At Walker’s house, the safe was opened. Various items were inside the safe,

      including a magnet. Hopkins and Karp then transferred the coins from the

      whisky bottle to a large coffee mug that belonged to Walker, and they went to a

      nearby Wal-Mart to exchange the coins for bills at a Coinstar machine.

      Hopkins and Karp received about $100 for the coins.


[7]   Around 6:00 p.m., Buckingham went into his bedroom and immediately

      noticed the missing safe and bottle. He also noticed that the nearby window

      had been tampered with. Accordingly, Buckingham called the Lawrenceburg

      Police Department. Officer Daniel Rosengarn responded around 7:20 p.m.

      Officer Rosengarn observed two sets of fresh footprints in the mud directly

      below the bedroom window. Thereafter, officers contacted the local Wal-Mart

      for surveillance footage of its Coinstar machine. That video showed Hopkins

      and Karp exchanging about $100 in coins from a large coffee mug around

      ninety minutes after the burglary had occurred.




      Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 3 of 9
[8]    In March of 2015, Walker, who had been arrested on other charges,

       approached Lawrenceburg Police Department Detective Jeremy Shepherd and

       explained the events at her house that had occurred on December 4th, and she

       explained how Hopkins and Karp had committed their burglary. Among other

       details, Walker informed Detective Shepherd that Hopkins and Karp had

       thrown away the shoes they had been wearing during the burglary because they

       had stepped in mud.


[9]    Walker gave Detective Shepherd permission to enter her house. There,

       Detective Shepherd discovered Buckingham’s magnet and other items from

       Buckingham’s safe. Detective Shepherd also discovered the large coffee mug

       that matched the mug used by Hopkins and Karp at the Coinstar machine.


[10]   The State charged Karp with burglary, as a Level 4 felony, and for being a

       habitual offender. The State also charged Hopkins with burglary, and she

       pleaded guilty. Prior to Karp’s trial, the trial court informed him that, if he too

       pleaded guilty, the court would consider his plea a significant mitigator in its

       sentencing decision and cap his sentence at twenty years. But Karp did not

       plead guilty and instead exercised his right to a jury trial. After that trial, the

       jury found him guilty, and the court sentenced him to the advisory term of six

       years for burglary, as a Level 4 felony, enhanced by an additional eighteen

       years for being a habitual offender. This appeal ensued.




       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 4 of 9
                                     Discussion and Decision
                                 Issue One: Sufficiency of the Evidence

[11]   Karp first asserts that the State failed to present sufficient evidence to

       demonstrate that he committed burglary, as a Level 4 felony. Our standard of

       review for sufficiency of the evidence claims is well-settled. Tobar v. State, 740
N.E.2d 109, 111 (Ind. 2000).


               In reviewing the sufficiency of the evidence, we examine only the
               probative evidence and reasonable inferences that support the
               verdict. We do not assess witness credibility, nor do we reweigh
               the evidence to determine if it was sufficient to support a
               conviction. Under our appellate system, those roles are reserved
               for the finder of fact. Instead, we consider only the evidence
               most favorable to the trial court ruling and affirm the conviction
               unless no reasonable fact-finder could find the elements of the
               crime proven beyond a reasonable doubt.


       Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations and internal

       quotation marks omitted). To show that Karp committed burglary, as a Level 4

       felony, the State was required to show that Karp aided Hopkins in breaking and

       entering the dwelling of another person, with the intent to commit a theft in it.

       Ind. Code §§ 35-41-2-4, 35-43-2-1(1) (2014).


[12]   According to Karp: “the State had to show not just that he possessed the spoils

       from the crime, but that he assisted [Hopkins] in taking those items. The State

       presented only unreliable evidence of Karp’s presence at the crime scene.”

       Appellant’s Br. at 15. As such, Karp continues, his burglary conviction should

       be reduced to a conviction for receiving stolen property.

       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 5 of 9
[13]   We cannot agree. Karp’s entire argument on appeal rests on having this court

       discredit Walker’s testimony against him while also having us emphasize parts

       of Hopkins’ testimony over other parts and over other evidence. Meanwhile,

       Karp ignores the evidence most favorable to the verdict, which plainly shows

       that he aided Hopkins in the commission of the burglary. In other words,

       Karp’s only argument on appeal is merely a request for this court to reweigh the

       evidence, which we will not do. We affirm Karp’s conviction for burglary, as a

       Level 4 felony.


                            Issue Two: Abuse of Discretion in Sentencing

[14]   Karp next asserts that the trial court abused its discretion when it sentenced

       him. According to Karp, because the court informed him prior to trial that it

       would consider any guilty plea to be a significant mitigating factor during

       sentencing, in effect the court penalized him for exercising his right to a jury

       trial when it sentenced him to a twenty-four-year aggregate term after the trial

       than rather than the twenty-year term the court stated it would have sentenced

       him to had he pleaded guilty prior to the trial.


[15]   Karp’s argument is specious and not supported by cogent reasoning. It has long

       been the law that a guilty plea is generally entitled to significant mitigating

       weight when it saves the State and the defendant’s victims the time and costs of

       a trial. E.g., Sensback v. State, 720 N.E.2d 1160, 1164-65 (Ind. 1999). A

       defendant who chooses to exercise his right to a jury trial does not undertake a

       risk-free proposition, and, if he is found guilty, he is not entitled to those same

       considerations. We reject Karp’s purported argument on this issue.
       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 6 of 9
                              Issue Three: Inappropriateness of Sentence

[16]   Finally, Karp asserts that his twenty-four-year aggregate sentence is

       inappropriate in light of the nature of the offense and his character. Indiana

       Appellate Rule 7(B) permits an Indiana appellate court to “revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” We assess the trial court’s recognition or

       nonrecognition of aggravators and mitigators as an initial guide to determining

       whether the sentence imposed was inappropriate. Gibson v. State, 856 N.E.2d
142, 147 (Ind. Ct. App. 2006). The principal role of appellate review is to

       “leaven the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). A

       defendant must persuade the appellate court that his or her sentence has met the

       inappropriateness standard of review. Roush v. State, 875 N.E.2d 801, 812 (Ind.

       Ct. App. 2007).


[17]   We initially note that, for a Level 4 burglary, Karp faced a maximum possible

       term of twelve years. I.C. § 35-50-2-5.5. Karp received the advisory term of six

       years. For being a habitual offender, Karp faced a maximum possible

       enhancement of twenty years. I.C. § 35-50-2-8(i)(1). Karp received an

       enhancement of eighteen years. In pronouncing Karp’s sentence, the trial court

       found as aggravating factors Karp’s lengthy criminal history; his numerous

       probation violations; Karp “laughing” on three different occasions during the

       trial, including while Buckingham was testifying about his disability; and the



       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 7 of 9
       “high” amount of “damage” done to the victim by the burglary of his residence.

       Id. at 715-22. The court found no mitigating circumstances.


[18]   We cannot say that Karp’s sentence is inappropriate. 1 Regarding the nature of

       the offense, Karp aided Hopkins in the burglary of an elderly and disabled

       family friend while the victim was in his residence. And, regarding his

       character, Karp, who is twenty-seven years old, has an extensive criminal

       history, which includes the following:


            two adjudications as a delinquent child for acts that would have been
             felonies if committed by an adult;

            three adult misdemeanor convictions;

            two adult felony convictions, namely, burglary, as a Class C felony, and
             robbery, as a Class C felony; and

            seven probation violations.

       We agree with the State that Karp’s criminal history demonstrates “a constant

       refusal to conform his behavior to the requirements of the law and orders of the

       court,” which reflects poorly on his character. Appellee’s Br. at 19. We cannot

       say his twenty-four-year sentence is inappropriate in light of the nature of the

       offense or his character.




       1
         Insofar as Karp’s argument regarding the inappropriateness of his sentence overlaps with his argument
       under Issue Two, we do not consider it.

       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016               Page 8 of 9
[19]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A04-1601-CR-32 | July 22, 2016   Page 9 of 9